DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 12 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gabai et al. (6,352,478), cited by Applicant.
In regard to claim 12, Gabai et al. show a playground system (Abstract, Figs. 33-35) that comprises: a user identification process including: acquiring user identification data of the user from the user identification sensor (Fig 3, user interface), matching the user identification data with corresponding user identification data stored in a database to identify the current user (visitor game history, col. 52), and marking the identified user as being currently active on the playground system; a speech recognition process including: acquiring user speech data from the microphone (Fig. 3, item 141), interpreting the acquired user speech data,

output components of the nodes, a personalised instruction process including:
receiving personal user data; processing the personal user data, generating user specific conversation instructions (Figs. 76-77), and implementing the user specific conversation instructions through output of audio data by the speaker (col. 58).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2,4-7,9,11,13-14,16,18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gabai et al. (6,352,478) in view of  Park et al. (2016/0275336) , both cited by Applicant.
In regard to claims 1,2,9,10,13, and 14, Gabai et al. show a interactive playground system (Abstract, Figs. 33-35) comprising a user interface (Fig. 3) including a speaker (item 150) and at least one of a microphone (item 141) and camera (item 2240), a plurality of nodes (Figs. 33-35) distributed over a surface of a playground system, each one of the nodes (inherently containing processor and memory) including 
In regard to claim 4, Gabai et al. show a personalised instruction process including: receiving personal user data; processing the personal user data, generating user specific conversation instructions (Figs. 76-77), and implementing the user specific conversation instructions through output of audio data by the speaker (col. 58).
In regard to claims 5,6, and 16, Gabai et al. show the system discussed above. They show that a visitor history is stored inherently may be stored in a user preference database. The Examiner takes Official Notice that one of ordinary skill in the art would know how to analyze the visitor history and generate more personalized instructions. For example, when using a fitness machine, settings could be saved or adjusted depending on the user’s preferences. 
In regard to claims 7 and 18, Gabai et al. show the system discussed above. They show that contextual data can be analyzed and a result output. “Where are the bathrooms?” (Fig. 61, para 616).  
In regard to claims 11 and 19, Gabai et al. show the system above that includes different nodes with different remote players ( para 508, remote games/ claimed playgrounds).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lutnick et al. (9,595,169) shows a game of chance system and method that includes getting suggestions from the system.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 5712727641. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN I MCFADDEN/Primary Examiner, Art Unit 2658                                                                                                                                                                                                        March 11, 2022